Order, Supreme Court, New York County, entered on April 4, 1974, denying plaintiff’s motion for an order staying a proceeding for child support pending in the Family Court, unanimously reversed, on the law, without costs and without disbursements, the motion granted, and the Family Court faction is stayed until determination of the matters at issue between the parties in the Supreme Court pursuant to the New York Simplified Procedure for Court Determination of Disputes (SPCDD), (CPLR 3031 et seq.). In a separation agreement, the parties agreed that any controversy arising between them with respect to the terms thereof or the obligations of either party thereto, shall be submitted to the New York County Supreme Court for determination pursuant to the SPCDD. The separation agreement is a contract between husband and wife only and the children are not parties (although beneficially interested therein) to any litigation or arbitration thereunder. The cause of action for increased payments for the children belongs not to the children but to the mother. (See Schneider v. Schneider, 17 N Y 2d 123, 126-127 and cases therein cited.) The provision in the separation agreement for the determination of the amount of support for the children is válid and enforceable. (Schneider v. Schneider, supra; Storch v. Storch, 38 A D 2d 904; Sheets v. Sheets, 22 A D 2d 176; Goldenberg v. Goldenberg, 25 A D 2d 670.) Concur — McGivern, P. J., Nunez, Lupiano, Steuer and Capozzoli, JJ.